Citation Nr: 0836607	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety.

2.  Entitlement to service connection for an eye injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955 and from February 1957 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that service connection for an eye injury was 
previously denied by a January 1996 rating decision, and the 
November 2004 decision denied the claim because new and 
material evidence had not been submitted.  Subsequently, 
service treatment records which were not previously of record 
were received.  Thus, the claim will be considered on the 
merits.  38 C.F.R. § 3.157(c)(ii). 

In a January 2007 memorandum, the veteran's representative 
raised a claim for service connection for a right elbow 
condition.  This matter is referred to the RO for any action 
deemed necessary.


FINDINGS OF FACT

1.  Service treatment records reflect a diagnosis of a 
personality disorder; the current diagnosis of depression 
occurred decades after service and is not related to service. 

2.  The competent medical evidence shows that the veteran is 
not currently diagnosed with an eye injury/disability.




CONCLUSIONS OF LAW

1.  Depression and anxiety were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

2.  A chronic eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

In a September 2004 letter, issued prior to the decision on 
appeal, the veteran was advised regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, and the types of evidence that will be obtained by 
VA.  The case was last adjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA examination 
reports, statements from the veteran, and a lay letter in 
support of the veteran's claims.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, providing evidence and 
letters in support of his claim. Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so. Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
disability rating and effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran. See Sanders at 881. Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits. See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the appellant's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

a. Depression and Anxiety

The veteran contends that his current depression began during 
military service, and that his discharge from service for 
"inadequate personality disorder" was a misdiagnosis of 
depression. Service treatment records reflect no findings of 
anxiety or depression.  

In September 1959 the veteran was admitted for psychiatric 
hospitalization, but was found to not suffer from any 
emotional or mental disease. In fact, service treatment 
records from September 1959 indicate that "there is no 
feeling of depression present." The examiner instead noted 
that the veteran suffered from a "severe, chronic 
characterological disorder," defined as inadequate 
personality disorder, and recommended the veteran for 
administrative discharge from service.

In February 2001 the veteran was admitted for psychiatric 
care for the "treatment of depression and suicidal 
thoughts," and was hospitalized for two weeks.  At this time 
the veteran was diagnosed as having "major depressive 
disorder, single episode, severe with psychotic features".  
The claims file shows that the veteran followed up this stay 
with therapy, from March 2001 until at least September 2001. 

In December 2006 the veteran was afforded a VA mental health 
examination. The examiner diagnosed the veteran with "major 
depressive disorder with history of psychotic features."  
The examiner notes that the veteran has sleep disruption 
symptoms, an irritable/depressed mood, cognitive defects and 
severe social and familial functioning impairment. Following 
review of the claims file, the examiner noted that the 
veteran's affective disorder was not identified nor treated 
during his active military service; but rather, an inadequate 
personality disorder was diagnosed.  The examiner pointed out 
that the service entrance record from November 1951 indicated 
that there was no prior history of depression or excessive 
worry, and the clinical report from September 1959 had no 
mention of affective disturbance.  The examiner concluded 
that the veteran's current depression "is less likely as not 
caused by or a result of his active military service." 

While the veteran contends that his discharge from the 
service is related to his current diagnosis of depression, 
the question of medical diagnoses or causation can only be 
made by individuals possessing specialized training and 
knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(providing that lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness), see Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). The VA 
examiner considered the veteran's contention that his in-
service diagnosis of inadequate personality disorder was a 
misdiagnosis of depression and anxiety.  In the VA examiner's 
professional medical opinion, however, the veteran's 
currently diagnosed major depressive disorder is not related 
to service. In addition, the medical evidence of record shows 
that the veteran is not currently diagnosed with a chronic 
anxiety disorder.  For these reasons, the Board finds that 
service connection is not warranted for the claimed 
depression and anxiety.

b. Eye Injury

The service treatment records include a June 1952 eye clinic 
record which indicates that the veteran had squamous 
blepharitis. The veteran's separation and reenlistment 
examination from December 1955 lists his vision, acuity, and 
refractions as normal.  An enlistment examination from 
February 1957 lists chronic seborrhea blepharitis (an 
inflammation of the eyelid margins) as a skin abnormality. A 
service medical examination from October 1959 lists his skin 
and eyes as normal, but also mentions that the veteran has 
had eye trouble in 1959, specifically "redness around the 
outside of the eyes," which was treated with ointments.

A 1995 private physician's statement noted a diagnosis of 
chronic inflammation/
chronic conjunctivitis. Currently, there is no evidence of 
the veteran being diagnosed with a chronic eye condition.  In 
this regard, current VA treatment records fail to show any 
such condition. 

The Board notes that a VA examination has not been conducted 
on this issue.  However, in the absence of competent evidence 
of a current disability, no such examination is required.  
38 C.F.R. § 3.159(c)(4)(A).

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for depression and anxiety is denied.

New and material evidence was found, and the claim for 
service connection for an eye injury is re-opened.

Service connection for an eye injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


